ORDER

John D. Rogers of Somerset, Kentucky was convicted in the United States Federal District Court for the Eastern District of Kentucky of two counts of conspiracy to com-, mit extortion, a felony offense in violation of 18 U.S.C. Section 1951, one count of mail fraud, a felony offense in violation of 18 U.S.C. Sections 1341 and 1346, and one count of making a willful false statement to agents of the Federal Bureau of Investigation, in violation of 18 U.S.C. Section 1001 after trial by jury on October 25, 1994. On February 21, 1995, judgment of conviction was entered by the Court and Rogers was sentenced to three and one-half years.
Pursuant to SCR 3.166, “Any member of the Kentucky Bar Association who pleads guilty or is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of the Court.”
This Court takes notice of the fact that Rogers was found guilty on October 25,1994, and that no motion has been filed to dissolve or modify the suspension pursuant to SCR 3.166(1).
The suspended attorney under this rule shall notify all clients in writing of the attorney’s inability to continue to represent them and shall furnish copies of all such letters to the Director. These letters shall be mailed to the chent within ten (10) days after the plea of guilty, conviction by judge or jury, or entry of judgment has been made. The attorney shall make arrangements to return all active files to the client or new counsel and shah return all unearned attorney fees and *578client property to the client and shall advise the director of such arrangements within the same ten (10) day period.
Disciplinary proceedings against such attorney shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless the suspended attorney resigns under terms of disbarment.
Wherefore, John D. Rogers having been automatically suspended from the practice of law in the Commonwealth of Kentucky incident to his conviction of felony offenses, the request of the Kentucky Bar Association for entry of an order memorializing such suspension, for the purpose of notice to members of the legal profession and to the public is granted.
ENTERED: March 23, 1995.
/s/ Robert F. Stephens ROBERT F. STEPHENS Chief Justice